Title: To George Washington from Moses Bloomfield, 30 August 1780
From: Bloomfield, Moses
To: Washington, George


                        

                            
                            May it please your Excely
                            Woodbridge the 30th Augt 1780.
                        
                        Mrs Bloomfield by a fall had three of her Ribs fractur’d on the 3d Instant. I was sent for by express from
                            Pluckenmin, where I was at the Hospital. On the Night of the 5th was taken off by a party of Refuges, caried to Staten
                            Island, from there to New York, where I was confin’d in the Sugar House for ten Days, when I obtain’d a Parole to Long
                            Island, on the 28th was permitted to come out in order to bring about an Exchange for a Surgeon Bausch of General
                            Knyphausens Regt. Mr Loring told me that the Exchange would be against them, as it was not customary to give a hospital
                            Surgeon for a Regimental one; but as the Genl had asked it as a favour, they had consented. My Parole Sr is for ten Days
                            only. Should have waited upon your Excelly my Self; but as I am in a bad State of health hope you will excuse my personal
                            attendence. My Son brings this. I beg your Excelys acquiescence to the proposal of the british Commy, and that you will be
                            pleas’d to give the necessary Orders, either to Major Skinner, or Adams in order to have the affair expedited and finished
                            as soon as possible, my time being short, and nothing more disagreeable than the bare thought of returning within the
                            Enemys Lines a Prisoner. Relying upon your Excelys goodness of Heart to grant my Request permit me to  my Self with all due defference Sr Your most Obedt Humbl. Servt
                        
                            Moses Bloomfield P.S.
                        
                    